Citation Nr: 0329559	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  02-16 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a heart condition, 
including as secondary to sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from April 1968 to August 
1973, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision issued in January 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, that denied the veteran's 
claims of entitlement to service connection for sleep apnea 
and for a heart condition, including as secondary to sleep 
apnea (which the RO characterized as congestive heart failure 
with severely dilated cardiomyopathy secondary to sleep 
apnea) (hereinafter, the "currently appealed claims").  The 
veteran has perfected a timely appeal of this determination.

It is noted that, by rating decision issued in July 2003, the 
RO granted the veteran's claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD), 
evaluating it as 30 percent disabling.  As the time for 
appealing this decision does not expire until July 2004, this 
issue is not currently before the Board.


REMAND

Initially, the Board observes that the Veterans Claims 
Assistance Act of 2000 (hereinafter, the "VCAA"), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002)] and the regulations implementing it are applicable to 
the veteran's currently appealed claims.  

The VCAA and its implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim if there is a reasonable possibility 
that such assistance would aid in substantiating the claim.  
They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

With respect to the veteran's currently appealed claims, it 
is noted that the RO issued a letter to the veteran and his 
service representative in July 2002 that purported to comply 
with the notification requirements of the VCAA.  However, a 
detailed review of this letter indicates that it discussed 
the VCAA only with regard to the veteran's claim of 
entitlement to service connection for PTSD, which is not 
currently in appellate status (as noted above).  The RO also 
did not advise the veteran and his service representative of 
the information and evidence needed to substantiate the 
currently appealed claims.  The Board points out that the 
veteran's claims folder was forwarded by the RO to the Board 
in January 2003, more than 2 years after the VCAA was 
enacted.  Therefore, on remand, the RO should inform the 
veteran and his service representative of the VCAA and its 
duty to notify and duty to assist provisions with regard to 
his currently appealed claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).

It is also noted that, in August 2003, the veteran submitted 
additional evidence in support of his currently appealed 
claims directly to the Board.  A review of this evidence 
indicates that it consists of a letter dated July 30, 2003, 
from Midlands Cardiology Associates concerning the veteran's 
heart condition and a letter dated July 31, 2003, from the 
veteran in support of his currently appealed claims.  To 
date, this newly submitted evidence has not been reviewed by 
the RO.  As such, this case must be remanded for 
consideration of this newly submitted evidence by the RO in 
the first instance.

It is noted further that, to date, the veteran has not 
received a VA cardiology examination in order to determine 
the nature, extent, and etiology of his heart condition, to 
specifically include congestive heart failure.  Nor has the 
veteran received a VA sleep disorders examination in order to 
determine the nature, extent, and etiology of his currently 
diagnosed sleep apnea.  As such, on remand, the RO should 
schedule the veteran for VA cardiology and sleep disorders 
examinations.

Finally, the Board observes that, in a decision promulgated 
on September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit (hereinafter, the "Court") 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in 38 C.F.R. § 3.159(b)(1) to respond to 
a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that, notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.

In view of the above, this case is REMANDED for the following 
actions:

1.  With respect to the issues of 
entitlement to service connection for 
sleep apnea and for congestive heart 
failure, including as secondary to sleep 
apnea, the RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  The veteran 
should be informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
he should inform the RO if he desires to 
waive the one-year period for response.

2.  The RO should make arrangements with 
the appropriate VA medical facility(ies) 
for the veteran to be afforded the 
following examinations: a cardiology 
examination to determine the nature, 
extent, and etiology of the veteran's 
heart condition, to specifically include 
congestive heart failure, and a sleep 
disorders examination to determine the 
nature, extent, and etiology of the 
veteran's currently diagnosed sleep 
apnea.  The claims folder should be sent 
to the examiner(s) for review at each of 
these examinations.  Request that this 
examination include all standard studies 
and tests.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth.  

(a) For the veteran's cardiology 
examination, the examiner(s) should 
provide an opinion as to the nature, 
extent, and etiology of the veteran's 
heart condition, to specifically include 
congestive heart failure (if diagnosed).  
The examiner(s) also should provide an 
opinion as to the medical relationship 
(if any) between the veteran's heart 
condition, to specifically include 
congestive heart failure (if diagnosed), 
and his currently diagnosed sleep apnea.  
Based on a review of the veteran's claims 
folder, to specifically include the 
letter dated July 30, 2003, from Midlands 
Cardiology Associates, and based on the 
results of the veteran's cardiology 
examination, the examiner(s) is asked to 
address the following questions: whether 
it is as least as likely as not that the 
veteran's heart condition, to 
specifically include congestive heart 
failure, is related to his active service 
between April 1968 and August 1973 or to 
any incident of service, or whether the 
veteran's heart condition, to 
specifically include congestive heart 
failure, had its onset within one year of 
his separation from service in August 
1973?

(b) For the veteran's sleep disorders 
examination, the examiner(s) should 
provide an opinion as to the nature, 
extent, and etiology of the veteran's 
currently diagnosed sleep apnea.  The 
examiner(s) also should provide an 
opinion as to the medical relationship 
(if any) between the veteran's currently 
diagnosed sleep apnea and his service-
connected PTSD.  Based on a review of the 
veteran's claims folder, to specifically 
include the veteran's service medical 
records and post-service private 
outpatient treatment records, and based 
on the results of the veteran's sleep 
disorders examination, the examiner(s) is 
asked to address the following questions: 
whether it is as least as likely as not 
that the veteran's currently diagnosed 
sleep apnea is related to his active 
service between April 1968 and August 
1973 or to any incident of service, or 
whether the veteran's currently diagnosed 
sleep apnea had its onset within one year 
of his separation from service in August 
1973?

3.  After the completion of the 
foregoing, and after undertaking any 
further development deemed warranted by 
the record (and keeping in mind the 
dictates of the VCAA), the RO should 
again review the veteran's claims of 
entitlement to service connection for 
sleep apnea and for a heart condition, 
including as secondary to sleep apnea.  
These claims must be evaluated in light 
of all pertinent legal authority and the 
evidence of record, to specifically 
include the evidence submitted by the 
veteran to the Board in August 2003.  If 
any determination remains adverse to the 
veteran, he and his service 
representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


